Filed 1/15/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                      2019 ND 3


In the Interest of P.T.D., a child

State of North Dakota,                                Petitioner and Appellee

       v.

P.T.D., child, and T.P.D., father,                              Respondents

      and

A.R.D., mother,                                     Respondent and Appellant


                                     No. 20180192



In the Interest of C.R.D., a child

State of North Dakota,                                Petitioner and Appellee

       v.

C.R.D., child, and T.P.D., father,                             Respondents

      and

A.R.D., mother,                                     Respondent and Appellant


                                     No. 20180193
In the Interest of P.A.D., a child

State of North Dakota,                                Petitioner and Appellee

       v.

P.A.D., child, and T.P.D., father,                             Respondents

      and

A.R.D., mother,                                     Respondent and Appellant


                                     No. 20180194



In the Interest of P.P.D., a child

State of North Dakota,                                Petitioner and Appellee

       v.

P.P.D., child, and T.P.D., father,                             Respondents

      and

A.R.D., mother,                                     Respondent and Appellant


                                     No. 20180195



In the Interest of N.A.D., a child

State of North Dakota,                                Petitioner and Appellee

       v.

N.A.D., child, and T.P.D., father,                              Respondents


                                          2
     and

A.R.D., mother,                                       Respondent and Appellant


                                 No. 20180196


       Appeal from the Juvenile Court of Stutsman County, Southeast Judicial
District, the Honorable Jay A. Schmitz, Judge.

      AFFIRMED.

      Per Curiam.

       Frederick R. Fremgen, State’s Attorney, Jamestown, ND, for petitioner and
appellee.

      Kiara Kraus-Parr, Grand Forks, ND, for respondent and appellant.




                                       3
              Interest of P.T.D., C.R.D., P.A.D., P.P.D., and N.A.D.
                            Nos. 20180192-20180196


       Per Curiam.
[¶1]   A.D. appeals from a juvenile court order finding her five children to be
deprived. On appeal, A.D. argues the juvenile court erred by finding the children to
be deprived because the unsanitary and dangerous household has been cured by a
move to a new home, any drug issues are now under control, there was no evidence
she used drugs around the children, and the record does not contain any evidence her
actions have negatively affected the children. We conclude the juvenile court’s
findings are not clearly erroneous. We summarily affirm under N.D.R.App.P.
35.1(a)(2).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                         1